Case 4:18-cr-20151-MFL-SDD ECF No. 404 filed 09/14/20        PageID.1943    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 18-cr-20151
                                                     Hon. Matthew F. Leitman
 v.

 SHANTRELL EDWARDS,

           Defendant.
 ________________________________________________________________/

                   ORDER TO SUPPLEMENT MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 401)

       Defendant Shantrell Edwards is federal prisoner who is currently incarcerated

 at FCI Hazelton in Preston County, West Virginia. On September 5, 2018, Edwards

 pleaded guilty in this Court to one count of wire fraud conspiracy in violation of 18

 U.S.C. § 1349. (See Rule 11 Plea Agmt., ECF No. 225.) The Court subsequently

 sentenced Edwards to 44 months imprisonment. (See Judgment, ECF No. 315.)

       On September 4, 2020, Edwards filed a motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Mot., ECF No. 401.) Under

 Section 3582(c)(1)(A), a defendant may not file a motion for compassionate release

 until “after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s



                                          1
Case 4:18-cr-20151-MFL-SDD ECF No. 404 filed 09/14/20        PageID.1944    Page 2 of 3




 facility, whichever is earlier.” The exhaustion requirement in Section 3582(c)(1)(A)

 is “mandatory” and is not subject to any “judge-made exceptions.” United States v.

 Alam, 960 F.3d 831, 833–36 (6th Cir. 2020).

       Edwards has not given the Court enough information to determine whether

 she has satisfied this exhaustion requirement. Therefore, the Court DIRECTS

 Edwards to file a supplement to her motion that informs the Court whether she has

 submitted a written request for compassionate release to the warden at FCI Hazelton.

 If Edwards has submitted a written request for compassionate release to the warden

 at FCI Hazelton, then Edwards shall also inform the Court of the date on which she

 submitted the request, whether the warden responded to the request, and the date of

 the warden’s response (if any).

       If either (1) Edwards has not submitted a request for compassionate release to

 the warden, or (2) Edwards has submitted such a request but 30 days have not lapsed

 since the warden received his request, then the Court will dismiss her current motion

 (ECF No. 401) without prejudice. In that event, Edwards would be permitted to file

 a motion seeking compassionate release upon exhausting her remedies with the

 warden.

       Additionally, Edwards has not given the Court enough information to

 determine whether she is otherwise qualified for compassionate release.




                                          2
Case 4:18-cr-20151-MFL-SDD ECF No. 404 filed 09/14/20      PageID.1945   Page 3 of 3




 Accordingly, the Court DIRECTS Edwards to use her supplement to also inform

 the Court why she believes she qualifies for compassionate release.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE


 Dated: September 14, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 14, 2020, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         3
